IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 94-CA-01073-SCT
WILLIAM C. HARDEE, INDIVIDUALLY AND AS
NATURAL FATHER AND NEXT FRIEND OF KEVIN
HARDEE, A MINOR
v.
RANKIN COUNTY SCHOOL DISTRICT
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                               09/14/94
TRIAL JUDGE:                                    HON. JAMES E. GRAVES JR.
COURT FROM WHICH APPEALED:                      HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                        KARLA J. PIERCE
                                                WAYNE E. FERRELL, JR.
ATTORNEYS FOR APPELLEE:                         FRED M. HARRELL, JR.
                                                ROBERT R. RESTER, JR.
NATURE OF THE CASE:                             CIVIL - PERSONAL INJURY
DISPOSITION:                                    AFFIRMED - 4/17/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 7/3/97




     BEFORE DAN LEE, C.J., BANKS AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:




On January 9, 1986, defendant Wally Hall, Head Baseball Coach at Northwest Rankin Attendance
Center instructed his players to take out their frustrations by imitating a strikeout and slinging their
bats violently against the batting cage. Due to misting rain, the bats were slippery and difficult to
grasp. In due course, a bat slipped out of a player's hand and struck Kevin Hardee in the face,
breaking his nose and shattering several teeth and knocking him unconscious. Hardee was rushed to
the hospital and treated. He consequently required surgery to correct broken bones, dental treatment
to correct the shattered teeth, and medical treatment to repair lacerations on his head and face.

On March 7, 1991, William C. Hardee, the father and nearest friend of Kevin Hardee, a minor, filed a
tort claim against Northwest Rankin Attendance Center and Wally Hall asserting that Kevin Hardee
received injuries because of the negligence of Wally Hall, an employee of Northwest Rankin
Attendance Center. Hardee served notice upon Northwest Rankin Attendance Center by delivering a
summons to Ms. Susan Monsur, the principal of Northwest Rankin Attendance Center. On August 8,
1991, the Hinds County Circuit Court enrolled an entry of default against Northwest Rankin
Attendance Center. On October 8, 1991, a final judgment was entered against Northwest Rankin
Attendance Center.

On April 29, 1992, Hardee obtained a writ of garnishment against Rankin County School District and
Trustmark Bank suggesting that each had assets of Northwest Rankin Attendance Center. On June
11, 1992, the Rankin County School District filed a Motion to Set Aside Entry of Default and Final
Judgment. On October 6, 1992, The Hinds County Circuit court set aside the Default and Final
Judgment finding that "Northwest Rankin Attendance Center" was not a legal entity and, therefore,
"service upon its principal was ineffective to confer this Court's personal jurisdiction over the real
party in interest, Rankin County School District."

Hardee then amended his complaint to include Rankin County School District. On September 14,
1994, the Hinds County Circuit Court granted the Rankin County School Districts' Motion for
Summary Judgment dismissing the complaint of William C. Hardee. The Circuit Court found that as a
political subdivision of the State of Mississippi, the Rankin County School District, including its
Superintendent and Board of Trustees, is immune under sovereign immunity as applied by this Court
in Presley v. Mississippi State Highway Comm'n, 608 So. 2d 1288 (Miss. 1992) and Coplin v.
Francis, 631 So. 2d 752 (Miss. 1994). The Circuit Court specifically stated that it did not base its
finding of sovereign immunity on Miss. Code Ann. § 11-46-1 et. seq. (Supp. 1993). On appeal before
this Court, William C. Hardee assigns as error the following issues.

     I. Whether the trial court erred in setting aside default judgment.

     II. Whether sovereign immunity extends to the Rankin County School. District

     A. Whether the trial court erred in dismissing the Rankin County School District on the
     bases of Sovereign Immunity without Applying Miss. Code Ann. § 11-46-3 (Supp. 1993).

     B. Whether Miss. Code Ann. § 11-46-1, et. seq., (Supp. 1994) unconstitutionally violates the
     Separation of Powers Doctrine.

     C. Whether the law to be applied in the absence of a constitutional statutory grant of
     sovereign immunity is the common law, under which sovereign immunity no longer exists.

                                           DISCUSSION

I. Whether the trial court erred in setting aside default judgment.

Standard of Review

This Court has adopted a three prong balancing test which trial courts should apply in determining
whether a default judgment should be dismissed. These are:

     (1) the nature and legitimacy of defendant's reasons for his default, i.e., whether the defendant
     has good cause for default;

     (2) whether defendant in fact has a colorable defense to the merits of the claim; and

     (3) the nature and extent of prejudice which may be suffered by the plaintiff if the default
     judgment is set aside.

Chassaniol v. Bank of Kilmichael, 626 So. 2d 127, 134 (Miss. 1993);

     Default judgments are never favored and relief should be granted when there is a showing
     within the rules. Guaranty National Ins. Co. 501 So. 2d 377, 387-88 (Miss. 1987). The
     determination whether to vacate such a judgment is addressed to the discretion of the trial
     court. Bailey v. Georgia Cotton Goods Co., 543 So. 2d 180, 181 (Miss. 1989); Bryant, Inc. v.
     Walters, 493 So. 2d 933, 936-37 (Miss. 1986). While the trial court has considerable discretion,
     this discretion is neither "unfettered" nor is it "boundless." Cannon v. Cannon, 571 So. 2d 976
     (Miss. 1990).

Chassaniol, 626 So. 2d at 134. However, on review, this Court first must ask "if the court below
applied the correct legal standard. Burkett v. Burkett, 537 So. 2d 443, 446 (Miss. 1989). "Indeed,
upon a meritorious defense, we would encourage trial judges to set aside default judgments in a case
where, as here, no prejudice would result to the plaintiff." Burkett, 537 So. 2d at 447. This court
must determine whether service upon Northwest Rankin Attendance Center was improper and
therefore, a meritorious defense.

Was improper service of process a colorable defense sufficient for setting aside a default
judgment?

At issue is whether Northwest Rankin Attendance Center is a separate legal entity for purposes of
receiving service of process. Hardee asserts that Northwest Rankin Attendance Center is a separate
legal entity and not merely a subdivision of the Rankin County School District. Therefore, the
complaint filed against Northwest Rankin Attendance Center was sufficient, and the default judgment
should have been enforced.

In the alternative, Hardee asserts that even if Northwest Rankin Attendance Center was not a
separate legal entity, service upon the school's principal was sufficient notice upon Rankin County
School District since she was a "member of the 'group' or 'body' responsible for the administration of
the entity." Miss. R. Civ. P. 4(D)(8). Therefore, when the Rankin County School District failed to
respond, they effectively waived their objection to the incorrectly named party.

Rankin County School District counters asserting that Northwest Rankin Attendance Center is
nothing more than an attendance zone administered by the Rankin County School District, and as
such can be abolished, moved, changed, or altered by the school board as changing educational needs
require. Miss Code § 37-7-315 (1996)). Therefore, since the Rankin County School District, as the
true party in interest, was not served with a summons nor a complaint, the trial court lacked personal
jurisdiction. Furthermore, the school district asserts that service would be proper upon either the
superintendent of the district or the school board; however, a principal of an attendance zone would
be insufficient.
Miss. R. Civ. P. 4(D)(8) states that "[s]ervice by sheriff or process server shall be made as follows:"

     Upon any governmental entity not mentioned above, by delivering a copy of the summons and
     complaint to the person, officer, group or body responsible for the administration of that entity
     or by serving the appropriate legal officer, if any, representing that entity. Service upon any
     person who is a member of the 'group' or 'body' responsible for the administration of the entity
     shall be sufficient.

Miss. R. Civ. P. 4(D)(8).

Is Northwest Rankin Attendance Center a separate legal entity?

"Northwest Rankin Attendance Center" is merely a name attached to a group of school buildings, for
identification purposes, which fall within the Northwest Rankin Attendance Center Zone which is
administered by the Superintendent of Education and Board of Trustees of the Rankin County School
District. Miss. Code Ann. § 37-7-315 (1996) provides:

     The School Board of any school district shall have the power and authority to designate the
     location for school buildings and attendance centers in the school district subject to its
     jurisdiction and to change, alter, or abolish the location of such school buildings and attendance
     centers from time to time as may be required by the educational needs of such district.

Miss. Code Ann. § 37-7-315 (1996). Furthermore, Rankin County School District and the Board of
Trustees are legislatively created and endowed with the responsibility of administering the schools in
their district. See Miss. Code Ann. § 37-5-1 (1996) and Miss. Code Ann. § 37-7-301 (1996).
Included in that power, is the ability to "prescribe and enforce rules and regulations . . . for the
government of the schools." Id.

The common layman might assume that one may sue a high school and the principal of the high
school who administers to and runs the high school. The lay person probably is aware that a county
or district school board exists for which the principal must answer. However, the principal represents
and runs that particular school. The school board runs the entire school district. However, an
attorney should and must distinguish between the powers of the school board and the school
principal. Taught in law schools all over this grand country is the notion, "when in doubt, name them
all." An attorney should intuitively, or at least defensively, name the school board and district, as well
as the county and the State of Mississippi when attempting to sue a particular school located within a
particular county within a particular school district.

Northwest Rankin Attendance Center is not a separate legal entity. In order to sue the high school,
the plaintiff must name and sue the Rankin County School District. Since Hardee failed to name the
Rankin County School District as a party, the trial court properly set aside the default judgment.
Whether the principal constitutes an agent under Miss. Rules Civ. Pro. 4(d)(8) for purposes of
sufficient service of process is irrelevant since Hardee failed to name the proper party, Rankin County
School District.

II. Whether sovereign immunity extends to the Rankin County School District

     A. Whether the trial court erred in dismissing the Rankin County School District on the
     bases of Sovereign Immunity without Applying Miss. Code Ann. § 11-46-3 (Supp. 1993).

     B. Whether Miss. Code Ann. § 11-46-1, et. seq., (Supp. 1994) unconstitutionally violates the
     Separation of Powers Doctrine.

     C. Whether the law to be applied in the absence of a constitutional statutory grant of
     sovereign immunity is the common law, under which sovereign immunity no longer exists.

This Court has repeatedly addressed the issue of the application of sovereign immunity to causes of
action arising between Pruett and Presley. The case sub judice gives this court yet another
opportunity. This court has clearly stated that "[w]hat observers should note is our consistency in
refusing to apply Presley retroactively, as opposed to the means by which we achieved our end.
What we have stated indirectly we now say directly. Presley has no retroactive application."
Robinson v. Stewart, 655 So. 2d 866, 868 (Miss. 1995). It is therefore, in this writer's opinion, clear
that sovereign immunity applied to the Rankin County School District when this cause of action
arose in 1986.

This court, in Pruett v. City of Rosedale, 421 So. 2d 1046, 1051 (Miss. 1982). abolished the
judicially created doctrine of statutory immunity. Pruett, 421 So. 2d at 1051. Soon thereafter, the
Mississippi legislature enacted Ch. 495, Laws 1984 (Senate Bill No. 2441), approved May 15, 1984.
This legislation created a detailed enactment covering all tort claims against the state. However, the
act contained the provision that "[t]his act shall apply only to claims that accrue on or after July 1,
1985, as to the state, and on or after October 1, 1985, as to political subdivisions" and attempted to
reinstate sovereign immunity as it existed prior to Pruett. codified at Miss. Code Ann. § 11-46-1,
et. seq. In 1985, by Ch. 474, Laws 1985 (House Bill No. 983), the Legislature re-enacted the 1984
Act, but again postponed the effective date until October 1, 1986 for actions against subdivisions of
the state. See generally Presley v. Mississippi State Hwy. Com'n, 608 So. 2d 1288, 1292 (Miss.
1992). Therefore, at the time the cause of action in the case sub judice accrued, sovereign immunity
applied to the Rankin County School District.

The Mississippi legislature continued to postpone the waiver of sovereign immunity. However, in
Presley v. Mississippi State Hwy. Com'n, 608 So. 2d 1288, 1292 (Miss. 1992), this Court stated
that the act was unconstitutional since it attempted to revive law by reference. Presley, 608 So. 2d at
1297. In a plurality joined by four Justices, this court held that Presley's waiver of sovereign
immunity would be proactive in application. Id. at 1300-1301. Justice Banks stated that "the State
and its political subdivisions have relied upon a legislative response to our declaration in Pruett
thought sufficient to immunize the public treasury." Id. At 1298.

The precedential value of part II of the Presley decision appeared questionable until Robinson v.
Stewart, 655 So. 2d 866, 868 (Miss. 1995). See Churchill v. Pearl River Basin Dev. Dist., 619 So.
2d 900, 904 (Miss. 1993)(stating that part II of Presley provided "no precedential value for a
retroactive application"). However, this court consistently refused to find any retroactive application
of Presley. See Coplin v. Francis, 631 So. 2d 752, 755 (Miss. 1994); Morgan v. City of Ruleville,
627 So. 2d 275, 278 (Miss. 1993); Churchill, 619 So. 2d at 940.

Due to this court's set refusal to find retroactive application of Presley, this court affirms the trial
court's finding that sovereign immunity applied to Rankin County School District and over this cause
of action which accrued in 1986.

                                           CONCLUSION

Northwest Rankin Attendance Center is not a separate and independent legal entity. Due to the lack
of independent authority to hire and fire its employees, lack of control over its funding or assets, and
complete dependence upon the school board for all policy decisions, Northwest Rankin Attendance
Center is merely a subdivision of Rankin County School District and as such has no ability to be sued.
Failure to name Rankin County School District is fatal to this case. This Court's recent statements on
sovereign immunity have been of the utmost clarity. This topic should not be revisited at this time.
Therefore, this Court affirms the trial court's granting of summary judgment.

AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS AND ROBERTS, JJ.,
CONCUR. McRAE, J., DISSENTS WITH SEPARATE WRITTEN OPINION. SMITH, J.,
NOT PARTICIPATING.


     McRAE, JUSTICE, DISSENTING:

Because I disagree with the majority's assertion that service of process was insufficient and because
this Court has already found unconstitutional a similar version of the Sovereign Immunity Act under
question in this case, I must respectfully dissent.

M.R.C.P. 4(d)(8) allows service of summonses and complaints upon "any person who is a member of
the 'group' or 'body' responsible for the administration of the entity." A school principal is by
definition an administrative employee of a school district, and our entire educational scheme is based
on its principals being a part of administration. Principals are empowered to make administrative
decisions pertaining to the particular tenant school of which they are in charge, such as whether
certificated or uncertificated employees will work. While it is true that the school board makes final
hiring and firing decisions, principals are charged with the duty of recommending certificated
employees or noninstructional employees to be employed for the school involved. Miss. Code Ann. §
37-9-17 (1996). Based on these administrative powers, the school principal is a member of the group
or body responsible for the administration of the entity under M.R.C.P. 4(d)(8). Therefore, service
upon the principal of Northwest Rankin Attendance Center was sufficient to put the Rankin County
School District on notice, and the default judgment against the District should stand.

Additionally, the majority erroneously addresses whether this Court's ruling in Presley v. Mississippi
State Hwy. Comm'n, 608 So. 2d 1288 (Miss. 1992) should apply retroactively. Rather, the heart of
this case is the constitutionality of Miss. Code Ann. § 11-46-1, as it existed in 1986. The statute in
the case sub judice was similar to the statute that was in place in 1987, and we held in Presley that
the 1987 statute was unconstitutional. Presley, 608 So. 2d at 1296-97. Pruett v. City of Rosedale,
421 So. 2d 1046 (Miss. 1982) abolished judicially created sovereign immunity and was to have
prospective application beginning in 1984. However, the Legislature kept postponing the application
of Pruett and tried to create immunity where there was none. That the incident in this case occurred
in 1986, before Presley, is of no consequence, because the statute in place at the time of the incident
is being directly challenged now. This Court, in a properly presented issue, cannot now avoid stating
that Miss. Code Ann. § 11-46-1, as it existed in 1986, is unconstitutional, when we have already said
that a substantially similar statute was also unconstitutional. This Court cannot avoid the mandate of
Presley.

It is for these reasons that I dissent. The summary judgment in favor of the Rankin County School
District should be reversed and the original default judgment against it should be allowed to stand.